IN THE DISTRICT COURT OF APPEAL
                                          FIRST DISTRICT, STATE OF FLORIDA

DERRICK CHARLESTON,                       NOT FINAL UNTIL TIME EXPIRES TO
                                          FILE MOTION FOR REHEARING AND
      Petitioner,                         DISPOSITION THEREOF IF FILED

v.                                        CASE NO. 1D17-0498

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed March 10, 2017.

Petition for Writ of Mandamus -- Original Jurisdiction.

Derrick Charleston, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of mandamus is denied as premature.

WOLF, LEWIS, and WETHERELL, JJ., CONCUR.